
	

113 HR 4291 IH: FISA Transparency and Modernization Act
U.S. House of Representatives
2014-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4291
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2014
			Mr. Rogers of Michigan (for himself, Mr. Miller of Florida, Mr. Conaway, Mr. King of New York, Mr. LoBiondo, Mr. Nunes, Mr. Westmoreland, Mrs. Bachmann, Mr. Pompeo, Mr. Ruppersberger, Mr. Thompson of California, Mr. Langevin, and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select), and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Foreign Intelligence Surveillance Act of 1978 to prohibit the bulk collection of call
			 detail records, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the FISA Transparency and Modernization Act.
		2.Prohibition on bulk collection of call detail recordsSection 501(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) is amended—
			(1)in paragraph (1), by striking other items and inserting other items, but not including call detail records; and
			(2)by adding at the end the following new paragraph:
				
					(4)In this subsection, the term call detail records means communications routing information, including an original or terminating telephone number,
			 an International Mobile Subscriber Identity, an International Mobile
			 Station Equipment Identity, a trunk identifier, a telephone calling card
			 number, the time or duration of a call, or original or terminating
			 text-message numerical information..
			3.Prohibition on bulk collection of electronic communications records
			(a)In generalNotwithstanding any other provision of law, the Federal Government may not acquire under the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.)
			 records of any electronic communication without the use of specific
			 identifiers or selection terms.
			(b)Definition of electronic communicationsIn this section, the term electronic communication has the meaning given such term under section 2510 of title 18, United States Code.
			4.Prohibition on bulk collection of certain business recordsNotwithstanding any other provision of law, the Federal Government may not acquire under the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.)
			 library circulation records, library patron lists, book sales records,
			 book customer lists, firearm sales records, tax return records,
			 educational records, or medical records containing information that would
			 identify a person without the use of specific identifiers or selection
			 terms.
		5.Appointment of amicus curiaeSection 103 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803) is amended by
			 adding at the end the following:
			
				(i)Amicus curiae
					(1)AuthorizationNotwithstanding any other provision of law, a court established under subsection (a) or (b) may,
			 consistent with the requirement of subsection (c) and any other statutory
			 requirement that the court act expeditiously or within a stated time, to
			 appoint amicus curiae to assist the court in the consideration of a
			 covered application.
					(2)DesignationThe courts established by subsection (a) and (b) shall each designate 1 or more individuals who
			 have been determined by appropriate executive branch officials to be
			 eligible for access to classified information who may be appointed to
			 serve as amicus curiae. In appointing an amicus curiae pursuant to
			 paragraph (1), the court may choose from among those so designated.
					(3)ExpertiseAn individual appointed as an amicus curiae under paragraph (1) may be a special counsel or an
			 expert on privacy and civil liberties, intelligence collection,
			 telecommunications, or any other area that may lend legal or technical
			 expertise to the court.
					(4)DutiesAn amicus curiae appointed under paragraph (1) to assist with the consideration of a covered
			 application shall carry out the duties assigned by the appointing court.
			 That court may authorize, to the extent consistent with the case or
			 controversy requirements of article III of the Constitution of the United
			 States and the national security of the United States, the amicus curiae
			 to review any application, certification, petition, motion, or other
			 submission that the court determines is relevant to the duties assigned by
			 the court.
					(5)NotificationA court established under subsection (a) or (b) shall notify the Attorney General of each exercise
			 of the authority to appoint an amicus curiae under paragraph (1).
					(6)AssistanceA court established under subsection (a) or (b) may request and receive (including on a
			 non-reimbursable basis) the assistance of the executive branch in the
			 implementation of this subsection.
					(7)AdministrationA court established under subsection (a) or (b) may provide for the designation, appointment,
			 removal, training, support, or other administration of an amicus curiae
			 appointed under paragraph (1) in a manner that is not inconsistent with
			 this subsection.
					(8)Congressional oversightThe Attorney General shall submit to the appropriate committees of Congress an annual report on the
			 number of notices described in paragraph (5) received by Attorney General
			 for the preceding 12-month period. Each such report shall include the name
			 of each individual appointed as an amicus curiae during such period.
					(9)DefinitionsIn this subsection:
						(A)Appropriate committees of CongressThe term appropriate committees of Congress means—
							(i)the Committee on the Judiciary and the Select Committee on Intelligence of the Senate; and
							(ii)the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of
			 Representatives.
							(B)Covered applicationThe term covered application means an application for an order or review made to a court established under subsection (a) or
			 (b)—
							(i)that, in the opinion of such a court, presents a novel or significant interpretation of the law;
			 and
							(ii)that is—
								(I)an application for an order under this title, title III, IV, or V of this Act, or section 703 or
			 704 of this Act;
								(II)a review of a certification or procedures under section 503 or 702 of this Act; or
								(III)a notice of non-compliance with any such order, certification, or procedures..
		6.Reporting requirements for decisions of the Foreign Intelligence Surveillance CourtSection 601(c)(1) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1871(c)) is
			 amended to read as follows:
			
				(1)not later than 45 days after the date on which the Foreign Intelligence Surveillance Court or the
			 Foreign Intelligence Surveillance Court of Review issues a decision,
			 order, or opinion that includes a significant construction or
			 interpretation of any provision of this Act or a denial of a request for
			 an order or a modification of a request for an order, or results in a
			 change of application of any provision of this Act or a new application of
			 any provision of this Act—
					(A)a copy of such decision, order, or opinion and any pleadings, applications, or memoranda of law
			 associated with such decision, order, or opinion; and
					(B)with respect to such decision, order, or opinion, a brief statement of the relevant background
			 factual information, questions of law, legal analysis, and decision
			 rendered; and.
		7.Declassification of decisions, orders, and opinions
			(a)DeclassificationTitle VI of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1871 et seq.) is amended—
				(1)in the heading, by striking Reporting Requirement and inserting Oversight; 
			 and(2)by adding at the end the following new section:
					
						602.Declassification of significant decisions, orders, and opinions
							(a)Declassification requiredSubject to subsection (b), the Director of National Intelligence shall conduct a declassification
			 review of each decision, order, or opinion issued by the Foreign
			 Intelligence Surveillance Court or the Foreign Intelligence Surveillance
			 Court of Review that includes significant construction or interpretation
			 of any provision of this Act and, consistent with that review, make
			 publicly available to the greatest extent practicable each such decision,
			 order, or opinion.
							(b)Redacted formThe Director of National Intelligence may satisfy the requirement under subsection (a) to make a
			 decision, order, or opinions described in such subsection publicly
			 available to the greatest extent practicable by making such decision,
			 order, or opinion publicly available in redacted form.
							(c)National security waiverThe Director of National Intelligence may waive the requirement to declassify and make publicly
			 available a particular decision, order, or opinion under subsection (a) if
			 the Director—
								(1)determines that a waiver of such requirement is necessary to protect the national security of the
			 United States or properly classified intelligence sources or methods; and
								(2)makes publicly available an unclassified summary of such decision, order, or opinion..
				(b)Table of contents amendmentsThe table of contents in the first section of such Act is amended—
				(1)by striking the item relating to title VI and inserting the following new item:
					
						
							TITLE VI—OVERSIGHT; 
					and(2)by inserting after the item relating to section 601 the following new item:
					
						
							Sec. 602. Declassification of significant decisions, orders, and opinions..
				8.Public reporting on incidental collection of United States person informationSection 601 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1871) is amended—
			(1)by redesignating subsection (e) as subsection (f); and
			(2)by inserting after subsection (d) the following new subsection:
				
					(e)Public reporting on incidental collection of United States person informationThe Attorney General shall annually make publicly available a report describing the number of
			 identified instances in which the contents of a communication of a United
			 States person was acquired under this Act when the acquisition authorized
			 by this Act that resulted in the collection of such contents could not
			 reasonably have been anticipated to capture such contents..
			9.Annual reports on violations of law or executive order
			(a)In generalTitle V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) is amended by adding at the
			 end the following:
				
					509.Annual report on violations of law or executive order
						(a)Annual reports requiredNot later than April 1 of each year, the Director of National Intelligence shall submit to the
			 congressional intelligence committees a report on violations of law or
			 executive order by personnel of an element of the intelligence community
			 that were identified during the previous calendar year.
						(b)ElementsEach report required subsection (a) shall include a description of any violation of law or
			 executive order (including Executive Order No. 12333 (50 U.S.C. 3001
			 note)) by personnel of an element of the intelligence community in the
			 course of such employment that, during the previous calendar year, was
			 determined by the director, head, general counsel, or inspector general of
			 any element of the intelligence community to have occurred.. 
			(b)Clerical amendmentThe table of sections in the first section of the National Security Act of 1947 is amended by
			 adding after the section relating to section 508 the following:
				
					
						Sec. 509. Annual report on violations of law or Executive order..
			10.Periodic review of intelligence community procedures for the acquisition, retention, and
			 dissemination of intelligence
			(a)In generalTitle V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.), as amended by section 9, is
			 further amended by adding at the end the following:
				
					510.Periodic review of intelligence community procedures for the acquisition, retention, and
			 dissemination of intelligence
						(a)Head of an element of the intelligence community definedIn this section, the term head of an element of the intelligence community means, as appropriate—
							(1)the head of an element of the intelligence community; or
							(2)the head of the department or agency containing such element.
							(b)Review of procedures approved by the Attorney General
							(1)Requirement for immediate reviewEach head of an element of the intelligence community that has not obtained the approval of the
			 Attorney General for the procedures, in their entirety, required by
			 section 2.3 of Executive Order 12333 (50 U.S.C. 3001 note) within 5 years
			 prior to the date of the enactment of the FISA Transparency and Modernization Act, shall initiate, not later than 180 days after such date of enactment, a review of the procedures
			 for such element, in accordance with paragraph (3).
							(2)Requirement for reviewNot less frequently than once every 5 years, each head of an element of the intelligence community
			 shall conduct a review of the procedures approved by the Attorney General
			 for such element that are required by section 2.3 of Executive Order 12333
			 (50 U.S.C. 3001 note), or any successor order, in accordance with
			 paragraph (3).
							(3)Requirements for reviewsIn coordination with the Director of National Intelligence and the Attorney General, the head of an
			 element of the intelligence community required to perform a review under
			 paragraph (1) or (2) shall—
								(A)review existing procedures for such element that are required by section 2.3 of Executive Order
			 12333 (50 U.S.C. 3001 note), or any successor order, to assess whether—
									(i)advances in communications or other technologies since the time the procedures were most recently
			 approved by the Attorney General have affected the privacy protections
			 that the procedures afford to United States persons, to include the
			 protections afforded to United States persons whose nonpublic
			 communications are incidentally acquired by an element of the intelligence
			 community; or
									(ii)aspects of the existing procedures impair the acquisition, retention, or dissemination of timely,
			 accurate, and insightful information about the activities, capabilities,
			 plans, and intentions of foreign powers, organization, and persons, and
			 their agents; and
									(B)propose any modifications to existing procedures for such element in order to—
									(i)clarify the guidance such procedures afford to officials responsible for the acquisition,
			 retention, and dissemination of intelligence;
									(ii)eliminate unnecessary impediments to the acquisition, retention, and dissemination of intelligence;
			 or
									(iii)ensure appropriate protections for the privacy of United States persons and persons located inside
			 the United States.
									(4)NoticeThe Director of National Intelligence and the Attorney General shall notify the congressional
			 intelligence committees following the completion of each review required
			 under this section.
							(5)Requirement to provide proceduresUpon the implementation of any modifications to procedures required by section 2.3 of Executive
			 Order 12333 (50 U.S.C. 3001 note), or any successor order, the head of the
			 element of the intelligence community to which the modified procedures
			 apply shall promptly provide a copy of the modified procedures to the
			 congressional intelligence committees.. 
			(b)Clerical amendmentThe table of sections in the first section of the National Security Act of 1947, as amended by
			 section 9, is further amended by adding after the section relating to
			 section 509 the following:
				
					
						Sec. 510. Periodic review of intelligence community procedures for the acquisition, retention, and
			 dissemination of intelligence.. 
			11.Procedures for targeted acquisitions of terrorist and foreign agent non-content communications
			 records
			(a)In generalTitle V of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861 et seq.) is amended by
			 adding at the end the following new section:
				
					503.Procedures for targeted acquisitions of terrorist and foreign agent non-content communications
			 records
						(a)AuthorizationNotwithstanding any other provision of law, upon the issuance of an order in accordance with
			 subsection (i)(3) or a determination under subsection (c)(2), the Attorney
			 General and the Director of National Intelligence may authorize jointly,
			 for a period of up to 1 year from the effective date of the authorization,
			 the acquisition from an electronic communication service provider of
			 records created as a result of communications of an individual or facility
			 who, based on reasonable and articulable suspicion, is—
							(1)a foreign power or the agent of a foreign power;
							(2)associated with a foreign power or the agent of a foreign power; or
							(3)in contact with, or known to, a suspected agent of a foreign power.
							(b)LimitationsAn acquisition authorized under subsection (a) shall be reasonably designed—
							(1)not to acquire—
								(A)the contents associated with any communication;
								(B)records of wire or electronic communications without the use of specific identifiers or selection
			 terms;
								(C)information for an investigation of a United States person conducted solely upon the basis of
			 activities protected by the first amendment to the Constitution; or
								(D)the name, address, social security number, employer or taxpayer identification number, date of
			 birth, or credit card number of any United States person; and
								(2)to comply with the fourth amendment to the Constitution of the United States.
							(c)Conduct of acquisition
							(1)In generalAn acquisition authorized under subsection (a) shall be conducted only—
								(A)in accordance with the selection and civil liberties and privacy protection procedures adopted in
			 accordance with subsections (d) and (e); and
								(B)upon submission of a certification in accordance with subsection (g).
								(2)DeterminationA determination under this paragraph and for purposes of subsection (a) is a determination by the
			 Attorney General and the Director of National Intelligence that exigent
			 circumstances exist because, without immediate implementation of an
			 authorization under subsection (a), intelligence important to the national
			 security of the United States may be lost or not timely acquired and time
			 does not permit the issuance of an order pursuant to subsection (i)(3)
			 prior to the implementation of such authorization.
							(3)Timing of determinationThe Attorney General and the Director of National Intelligence may make the determination under
			 paragraph (2)—
								(A)before the submission of a certification in accordance with subsection (g); or
								(B)by amending a certification pursuant to subsection (i)(1)(C) at any time during which judicial
			 review under subsection (i) of such certification is pending.
								(d)Selection procedures
							(1)Requirement to adoptThe Attorney General, in consultation with the Director of National Intelligence, shall adopt
			 selection procedures that are reasonably designed to ensure that any
			 acquisition authorized under subsection (a) complies with the requirements
			 and limitations relating to such acquisitions under subsections (a) and
			 (b);
							(2)Judicial reviewThe procedures adopted in accordance with paragraph (1) shall be subject to judicial review
			 pursuant to subsection (i).
							(e)Civil liberties and privacy protection procedures
							(1)Requirement to adoptThe Attorney General, in consultation with the Director of National Intelligence, shall adopt civil
			 liberties and privacy protection procedures that are reasonably designed
			 to—
								(A)minimize the impact of any acquisition authorized by (a) on the privacy and civil liberties of
			 United States persons; and
								(B)reasonably limit the receipt, retention, use, and disclosure of communications records associated
			 with a specific person when such records are not necessary to understand
			 foreign intelligence information or assess the importance of such
			 information.
								(2)Judicial reviewThe civil liberties and privacy protection procedures adopted in accordance with paragraph (1)
			 shall be subject to judicial review pursuant to subsection (i).
							(f)Guidelines for compliance with limitations
							(1)Requirement to adoptThe Attorney General, in consultation with the Director of National Intelligence, shall adopt
			 guidelines to ensure—
								(A)compliance with the requirements and limitations under subsections (a) and (b); and
								(B)that an application for a court order is filed as required by this title.
								(2)Submission of guidelinesThe Attorney General shall provide the guidelines adopted in accordance with paragraph (1)—
								(A)the congressional intelligence committees;
								(B)the Committees on the Judiciary of the Senate and the House of Representatives; and
								(C)the Foreign Intelligence Surveillance Court.
								(g)Certification
							(1)In general
								(A)Requirement to submit certificationSubject to subparagraph (B), prior to the implementation of an authorization under subsection (a),
			 the Attorney General and the Director of National Intelligence shall
			 provide to the Foreign Intelligence Surveillance Court a written
			 certification and any supporting affidavit, under oath and under seal, in
			 accordance with this subsection.
								(B)ExceptionIf the Attorney General and the Director of National Intelligence make a determination under
			 subsection (c)(2) and time does not permit the submission of a
			 certification under this subsection prior to the implementation of an
			 authorization under subsection (a), the Attorney General and the Director
			 of National Intelligence shall submit to the Court a certification for
			 such authorization as soon as practicable but in no event later than 7
			 days after such determination is made.
								(2)Certification requirementsA certification made under this subsection shall—
								(A)attest that—
									(i)procedures have been approved, have been submitted for approval, or will be submitted with the
			 certification for approval by the Foreign Intelligence Surveillance Court
			 that are reasonably designed to ensure compliance with the requirements
			 and limitations under subsections (a) and (b);
									(ii)the civil liberties and privacy protection procedures to be used with respect to such acquisition—
										(I)meet the requirements of civil liberties and privacy protection procedures adopted under subsection
			 (e); and
										(II)have been approved, have been submitted for approval, or will be submitted with the certification
			 for approval by the Foreign Intelligence Surveillance Court;
										(iii)guidelines have been adopted in accordance with subsection (f) to ensure compliance with the
			 limitations in subsection (b) and to ensure that an application for a
			 court order is filed as required by this chapter;
									(iv)the procedures and guidelines referred to in clauses (i), (ii), and (iii) are consistent with the
			 requirements of the fourth amendment to the Constitution of the United
			 States;
									(v)a significant purpose of the acquisition is to obtain foreign intelligence information;(vi)the
			 acquisition involves obtaining foreign intelligence information from or
			 with the assistance of an electronic communications service provider; and
									(vii)the acquisition complies with the limitations in subsection (b);
									(B)include the procedures adopted in accordance with subsections (d) and (e);
								(C)be supported, as appropriate, by the affidavit of any appropriate official in the area of national
			 security who is—
									(i)appointed by the President, by and with the advice and consent of the Senate; or
									(ii)the head of an element of the intelligence community;
									(D)include—
									(i)an effective date for the authorization that is at least 30 days after the submission of the
			 written certification to the court; or
									(ii)if the acquisition has begun or the effective date is less than 30 days after the submission of the
			 written certification to the court, the date the acquisition began or the
			 effective date for the acquisition; and
									(E)if the Attorney General and the Director of National Intelligence make a determination under
			 subsection (c)(2), include a statement that such determination has been
			 made.
								(3)Change in effective dateThe Attorney General and the Director of National Intelligence may advance or delay the effective
			 date referred to in paragraph (2)(D) by submitting an amended
			 certification in accordance with subsection (i)(1)(C) to the Foreign
			 Intelligence Surveillance Court for review pursuant to subsection (i).
							(4)Maintenance of certificationThe Attorney General or a designee of the Attorney General shall maintain a copy of a certification
			 made under this subsection.
							(5)Judicial reviewA certification submitted in accordance with this subsection shall be subject to judicial review
			 pursuant to subsection (i).
							(h)Directives
							(1)AuthorityWith respect to an acquisition authorized under subsection (a), the Attorney General and the
			 Director of National Intelligence may direct, in writing, an electronic
			 communications service provider to—
								(A)immediately provide the Government with records, whether existing or created in the future, in the
			 format specified by the Government and in a manner that will protect the
			 secrecy of the acquisition; and
								(B)maintain under security procedures approved by the Attorney General and the Director of National
			 Intelligence any records concerning the aid furnished that such electronic
			 communication service provider retains.
								(2)Compensation and assistanceThe Government shall compensate, at the prevailing rate, an electronic communications service
			 provider for providing records in accordance with directives issued
			 pursuant to paragraph (1). The Government may provide any information,
			 facilities, or assistance necessary to aid an electronic communications
			 service provider in complying with a directive issued pursuant to
			 paragraph (1).
							(3)Record requirementFor any directive issued under paragraph (1), the Attorney General shall retain a record of the
			 information indicating that, at the time the directive was issued, the
			 directive complied with the selection procedures established by subsection
			 (d).
							(4)Judicial review
								(A)Requirement to provide directives and supporting recordsThe Attorney General shall promptly provide to the court established by section 103(a) a copy of
			 each directive issued under paragraph (1) and a copy of each record
			 prepared under paragraph (3).
								(B)Remedy for improper directivesThe court shall promptly consider each directive and record provided under subparagraph (A), and if
			 the court finds that a record prepared under paragraph (3) does not meet
			 the requirements of the selection procedures established by subsection
			 (d), the court may order that the production of records under the
			 applicable directive be terminated or modified, that the information
			 produced in response to the directive be destroyed, or another appropriate
			 remedy.
								(5)Challenging of directives
								(A)Authority to challengeAn electronic communications service provider receiving a directive issued pursuant to paragraph
			 (1) may file a petition to modify or set aside such directive with the
			 Foreign Intelligence Surveillance Court, which shall have jurisdiction to
			 review such petition.
								(B)AssignmentThe presiding judge of the Court shall assign a petition filed under subparagraph (A) to 1 of the
			 judges serving in the pool established under section 103(e)(1) not later
			 than 24 hours after the filing of such petition.
								(C)Standards for reviewA judge considering a petition filed under subparagraph (A) may grant such petition only if the
			 judge finds that the directive does not meet the requirements of this
			 section or is otherwise unlawful.
								(D)Procedures for initial reviewA judge shall conduct an initial review of a petition filed under subparagraph (A) not later than 5
			 days after being assigned such petition. If the judge determines that such
			 petition consists of claims, defenses, or other legal contentions that are
			 not warranted by existing law or consists of a frivolous argument for
			 extending, modifying, or reversing existing law or for establishing new
			 law, the judge shall immediately deny such petition and affirm the
			 directive or any part of the directive that is the subject of such
			 petition and order the recipient to comply with the directive or any part
			 of it. Upon making a determination under this subparagraph or promptly
			 thereafter, the judge shall provide a written statement for the record of
			 the reasons for such determination.
								(E)Procedures for plenary reviewIf a judge determines that a petition filed under subparagraph (A) requires plenary review, the
			 judge shall affirm, modify, or set aside the directive that is the subject
			 of such petition not later than 30 days after being assigned such
			 petition. If the judge does not set aside the directive, the judge shall
			 immediately affirm or affirm with modifications the directive, and order
			 the recipient to comply with the directive in its entirety or as modified.
			 The judge shall provide a written statement for the record of the reasons
			 for a determination under this subparagraph.
								(F)Continued effectAny directive not explicitly modified or set aside under this paragraph shall remain in full
			 effect.
								(G)Contempt of courtFailure to obey an order issued under this paragraph may be punished by the Court as contempt of
			 court.
								(6)Enforcement of directives
								(A)Order to compelIf an electronic communications service provider fails to comply with a directive issued pursuant
			 to paragraph (1), the Attorney General may file a petition for an order to
			 compel the service to comply with the directive with the Foreign
			 Intelligence Surveillance Court, which shall have jurisdiction to review
			 such petition.
								(B)AssignmentThe presiding judge of the Court shall assign a petition filed under subparagraph (A) to 1 of the
			 judges serving in the pool established under section 103(e)(1) not later
			 than 24 hours after the filing of such petition.
								(C)Procedures for reviewA judge considering a petition filed under subparagraph (A) shall, not later than 30 days after
			 being assigned such petition, issue an order requiring the electronic
			 communications service provider to comply with the directive or any part
			 of it, as issued or as modified, if the judge finds that the directive
			 meets the requirements of this section and is otherwise lawful. The judge
			 shall provide a written statement for the record of the reasons for a
			 determination under this paragraph.
								(D)Contempt of courtFailure to obey an order issued under this paragraph may be punished by the Court as contempt of
			 court.
								(E)ProcessAny process under this paragraph may be served in any judicial district in which the electronic
			 communications service provider may be found.
								(7)Appeal
								(A)Appeal to the Court of ReviewThe Government or an electronic communications service provider receiving a directive issued
			 pursuant to paragraph (1) may file a petition with the Foreign
			 Intelligence Surveillance Court of Review for review of a decision issued
			 pursuant to paragraph (4) or (5). The Court of Review shall have
			 jurisdiction to consider such petition and shall provide a written
			 statement for the record of the reasons for a decision under this
			 subparagraph.
								(B)Certiorari to the Supreme CourtThe Government or an electronic communications service provider receiving a directive issued
			 pursuant to paragraph (1) may file a petition for a writ of certiorari for
			 review of a decision of the Court of Review issued under subparagraph (A).
			 The record for such review shall be transmitted under seal to the Supreme
			 Court of the United States, which shall have jurisdiction to review such
			 decision.
								(8)Rule of constructionNothing in this subsection shall be construed to prevent a directive issued under paragraph (1)
			 from requiring an electronic communications service provider to produce
			 additional records, whether existing or created in the future, based on
			 records produced by a previous directive issued under paragraph (1).
							(i)Judicial review of certifications and procedures
							(1)In general
								(A)Review by the Foreign Intelligence Surveillance CourtThe Foreign Intelligence Surveillance Court shall have jurisdiction to review a certification
			 submitted in accordance with subsection (g) and the selection and civil
			 liberties and privacy protection procedures adopted in accordance with
			 subsections (d) and (e), and amendments to such certification or such
			 procedures.
								(B)Time period for reviewThe Court shall review a certification submitted in accordance with subsection (g) and the
			 selection and civil liberties and privacy protection procedures adopted in
			 accordance with subsections (d) and (e) and shall complete such review and
			 issue an order under paragraph (3) not later than 30 days after the date
			 on which such certification and such procedures are submitted.
								(C)AmendmentsThe Attorney General and the Director of National Intelligence may amend a certification submitted
			 in accordance with subsection (g) or the selection and civil liberties and
			 privacy protection procedures adopted in accordance with subsections (d)
			 and (e) as necessary at any time, including if the Court is conducting or
			 has completed review of such certification or such procedures, and shall
			 submit the amended certification or amended procedures to the Court not
			 later than 7 days after amending such certification or such procedures.
			 The Court shall review any amendment under this subparagraph under the
			 procedures set forth in this subsection. The Attorney General and the
			 Director of National Intelligence may authorize the use of an amended
			 certification or amended procedures pending the Court's review of such
			 amended certification or amended procedures.
								(2)ReviewThe Court shall review the following:
								(A)CertificationA certification submitted in accordance with subsection (g) to determine whether the certification
			 contains all the required elements.
								(B)Selection proceduresThe selection procedures adopted in accordance with subsection (d) to assess whether the procedures
			 are reasonably designed to meet the requirements of subsection (d).
								(C)Civil liberties and privacy protection proceduresThe civil liberties and privacy protection procedures adopted in accordance with subsection (e) to
			 assess whether such procedures meet the requirements of subsection (e).
								(3)Orders
								(A)ApprovalIf the Court finds that a certification submitted in accordance with subsection (g) contains all
			 the required elements and that the selection and civil liberties and
			 privacy protection procedures adopted in accordance with subsections (d)
			 and (e) are consistent with the requirements of those subsections and with
			 the fourth amendment to the Constitution of the United States, the Court
			 shall enter an order approving the certification and the use, or continued
			 use in the case of an acquisition authorized pursuant to a determination
			 under subsection (c)(2), of the procedures for the acquisition.
								(B)Correction of deficienciesIf the Court finds that a certification submitted in accordance with subsection (g) does not
			 contain all the required elements, or that the procedures adopted in
			 accordance with subsections (d) and (e) are not consistent with the
			 requirements of those subsections or the fourth amendment to the
			 Constitution of the United States, the Court shall issue an order
			 directing the Government to, at the Government's election and to the
			 extent required by the Court's order—
									(i)correct any deficiency identified by the Court's order not later than 30 days after the date on
			 which the Court issues the order; or
									(ii)cease, or not begin, the implementation of the authorization for which such certification was
			 submitted.
									(C)Requirement for written statementIn support of an order under this subsection, the Court shall provide, simultaneously with the
			 order, for the record a written statement of the reasons for the order.
								(4)Appeal
								(A)Appeal to the Court of ReviewThe Government may file a petition with the Foreign Intelligence Surveillance Court of Review for
			 review of an order under this subsection. The Court of Review shall have
			 jurisdiction to consider such petition. For any decision under this
			 subparagraph affirming, reversing, or modifying an order of the Foreign
			 Intelligence Surveillance Court, the Court of Review shall provide for the
			 record a written statement of the reasons for the decision.
								(B)Continuation of acquisition pending rehearing or appealAny acquisition affected by an order under paragraph (3)(B) may continue—
									(i)during the pendency of any rehearing of the order by the Court en banc; and
									(ii)if the Government files a petition for review of an order under this section, until the Court of
			 Review enters an order under subparagraph (C).
									(C)Implementation pending appealNot later than 60 days after the filing of a petition for review of an order under paragraph (3)(B)
			 directing the correction of a deficiency, the Court of Review shall
			 determine, and enter a corresponding order regarding, whether all or any
			 part of the correction order, as issued or modified, shall be implemented
			 during the pendency of the review.
								(D)Certiorari to the Supreme CourtThe Government may file a petition for a writ of certiorari for review of a decision of the Court
			 of Review issued under subparagraph (A). The record for such review shall
			 be transmitted under seal to the Supreme Court of the United States, which
			 shall have jurisdiction to review such decision.
								(5)Schedule
								(A)Reauthorization of authorizations in effectIf the Attorney General and the Director of National Intelligence seek to reauthorize or replace an
			 authorization issued under subsection (a), the Attorney General and the
			 Director of National Intelligence shall, to the extent practicable, submit
			 to the Court the certification prepared in accordance with subsection (g)
			 and the procedures adopted in accordance with subsections (d) and (e) at
			 least 30 days prior to the expiration of such authorization.
								(B)Reauthorization of orders, authorizations, and directivesIf the Attorney General and the Director of National Intelligence seek to reauthorize or replace an
			 authorization issued under subsection (a) by filing a certification
			 pursuant to subparagraph (A), that authorization, and any directives
			 issued thereunder and any order related thereto, shall remain in effect,
			 notwithstanding the expiration provided for in subsection (a), until the
			 Court issues an order with respect to such certification under paragraph
			 (3) at which time the provisions of that paragraph and paragraph (4) shall
			 apply with respect to such certification.
								(j)Judicial proceedings
							(1)Expedited judicial proceedingsJudicial proceedings under this section shall be conducted as expeditiously as possible.
							(2)Time limitsA time limit for a judicial decision in this section shall apply unless the Court, the Court of
			 Review, or any judge of either the Court or the Court of Review, by order
			 for reasons stated, extends that time as necessary for good cause in a
			 manner consistent with national security.
							(k)Maintenance and security of records and proceedings
							(1)StandardsThe Foreign Intelligence Surveillance Court shall maintain a record of a proceeding under this
			 section, including petitions, appeals, orders, and statements of reasons
			 for a decision, under security measures adopted by the Chief Justice of
			 the United States, in consultation with the Attorney General and the
			 Director of National Intelligence.
							(2)Filing and reviewAll petitions under this section shall be filed under seal. In any proceedings under this section,
			 the Court shall, upon request of the Government, review ex parte and in
			 camera any Government submission, or portions of a submission, which may
			 include classified information.
							(3)Retention of recordsThe Attorney General and the Director of National Intelligence shall retain a directive or an order
			 issued under this section for a period of not less than 10 years from the
			 date on which such directive or such order is issued.
							(l)Assessments and reviews
							(1)Semiannual assessmentNot less frequently than once every 6 months, the Attorney General and Director of National
			 Intelligence shall assess compliance with the selection and civil
			 liberties and privacy protection procedures adopted in accordance with
			 subsections (d) and (e) and the guidelines adopted in accordance with
			 subsection (f). The assessment shall also include the aggregate number of
			 directives issued under subsection (h) during the relevant time period.
			 The Attorney General and Director of National Intelligence shall submit
			 each assessment to—
								(A)the Foreign Intelligence Surveillance Court; and
								(B)consistent with the Rules of the House of Representatives, the Standing Rules of the Senate, and
			 Senate Resolution 400 of the 94th Congress or any successor Senate
			 resolution—
									(i)the congressional intelligence committees; and
									(ii)the Committees on the Judiciary of the House of Representatives and the Senate.
									(2)Agency assessmentThe Inspector General of the Department of Justice and the Inspector General of each element of the
			 intelligence community authorized to acquire communications records under
			 subsection (a), with respect to the department or element of such
			 Inspector General—
								(A)are authorized to review compliance with the selection and civil liberties and privacy protection
			 procedures adopted in accordance with subsections (d) and (e) and the
			 guidelines adopted in accordance with subsection (f);
								(B)shall provide each such review to—
									(i)the Attorney General;
									(ii)the Director of National Intelligence; and
									(iii)consistent with the Rules of the House of Representatives, the Standing Rules of the Senate, and
			 Senate Resolution 400 of the 94th Congress or any successor Senate
			 resolution—
										(I)the congressional intelligence committees; and
										(II)the Committees on the Judiciary of the House of Representatives and the Senate.
										(m)DefinitionsIn this section:
							(1)The terms contents, wire communication, and electronic communication have the meaning given such terms in section 2510 of title 18, United States Code.
							(2)The term electronic communication service provider has the meaning given such term in section 701.
							(3)The terms foreign power and agent of a foreign power have the meanings given such terms in section 101..
			(b)Clerical amendmentThe table of contents in the first section of the Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1801 note) is amended by inserting after the item relating to
			 section 502 the following new item:
				
					
						Sec. 503. Procedures for targeted acquisitions of terrorist and foreign agent non-content
			 communications records..
			(c)Conforming amendmentSection 802(a)(3) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1885a) is amended
			 by striking or 702(h) and inserting 503(h), or 702(h).
			12.Continuous evaluation and sharing of derogatory information regarding personnel with access to
			 classified informationSection 102A(j) of the National Security Act of 1947 (50 U.S.C. 3024(j)) is amended—
			(1)in the heading, by striking Sensitive Compartmented Information and inserting Classified Information;
			(2)in paragraph (3), by striking ; and and inserting a semicolon;
			(3)in paragraph (4), by striking the period and inserting a semicolon; and
			(4)by adding at the end the following new paragraphs:
				
					(5)ensure that the background of each employee or officer of an element of the intelligence community,
			 each contractor to an element of the intelligence community, and each
			 individual employee of such a contractor who has been determined to be
			 eligible for access to classified information is monitored on a continual
			 basis under standards developed by the Director, including with respect to
			 the frequency of evaluation, during the period of eligibility of such
			 employee or officer of an element of the intelligence community, such
			 contractor, or such individual employee to such a contractor to determine
			 whether such employee or officer of an element of the intelligence
			 community, such contractor, and such individual employee of such a
			 contractor continues to meet the requirements for eligibility for access
			 to classified information; and
					(6)develop procedures to require information sharing between elements of the intelligence community
			 concerning potentially derogatory security information regarding an
			 employee or officer of an element of the intelligence community, a
			 contractor to an element of the intelligence community, or an individual
			 employee of such a contractor that may impact the eligibility of such
			 employee or officer of an element of the intelligence community, such
			 contractor, or such individual employee of such a contractor for a
			 security clearance..
			13.Requirements for intelligence community contractors
			(a)RequirementsSection 102A of the National Security Act of 1947 (50 U.S.C. 3024) is amended by adding at the end
			 the following new subsection:
				
					(x)Requirements for intelligence community contractorsThe Director of National Intelligence, in consultation with the head of each department of the
			 Federal Government that contains an element of the intelligence community
			 and the Director of the Central Intelligence Agency, shall—
						(1)ensure that—
							(A)any contractor to an element of the intelligence community with access to a classified network or
			 classified information develops and operates a security plan that is
			 consistent with standards established by the Director of National
			 Intelligence for intelligence community networks; and
							(B)each contract awarded by an element of the intelligence community includes provisions requiring the
			 contractor comply with such plan and such standards;
							(2)conduct periodic assessments of each security plan required under paragraph (1)(A) to ensure such
			 security plan complies with the requirements of such paragraph; and
						(3)ensure that the insider threat detection capabilities and insider threat policies of the
			 intelligence community apply to facilities of contractors with access to a
			 classified network..
			(b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to contracts entered into or renewed
			 after the date of the enactment of this Act.
			
